PER CURIAM.
Appellant, Arena Development Company, Ltd., filed a declaratory relief action against appellee, Broward County, Florida, seeking a declaration of their rights and obligations under a contract for the development of the Broward County Civic Arena. Specifically, appellant sought a ruling from the court declaring that Broward County’s Prevailing Wage Ordinance did not apply to the contract entered between the parties. Following an adverse ruling, appellant, Arena Development Company, Inc., appeals the Order on Final Hearing for Declaratory Relief in favor of Broward County rendered below.
With respect to the contract entered between the parties, we hold the better procedure would have been to state with specificity the applicability of the prevailing wage ordinance within the contractual agreement. We affirm however, the order of the trial court and hold that section 2.01, Ordinance No. 83-72 does not prevent the application of the prevailing wage ordinance in this case.
AFFIRMED.
POLEN and SHAHOOD, JJ., concur.
GROSS, J., dissents with opinion.